DETAILED ACTION
This communication is in respond to applicant’s amendments filed on September 15, 2022. Claims 1,4,6-12,14-17 and 19-24 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/15/2022 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/20/2022 has been considered by the examiner.

Response to Arguments
Applicant's arguments filed 08/15/2022 have been fully considered but they are not persuasive for the following reasons:
In response to applicant’s argument that “Gaidar does not teach that applying this secret phrase comprises "sending a call to a web service, wherein the call includes the artifact and the first token" and "receiving the first level fragile watermarked artifact from the web service in response to the call." because "Gaidar says nothing about the "secret phrase" that is described at paragraph 0049. Moreover, while Gaidar's paragraph 0022 describes that the DRM engine 40 (which includes the upload manager) may be a plug-in component of a web browser, this description does not teach sending a call to a web service, much less sending a call including an artifact and a first token. Further, this description explicitly removes the DRM engine plug-in component of a web browser from reading on a web service, and contradicts the meaning of a web service", and "Gaidar makes no mention of a web service, much less sending a call to a web service and receiving the first level fragile watermarked artifact from the web service in response to the call. A plug-in and a web browser (as described by Gaidar at paragraph 0022) are not a web service (as recited in the claimed invention)." (Applicant’s response filed on 08/15/2022, pages 13-15), the examiner respectfully disagrees. As acknowledged by applicant above, Gaidar disclosed an interface for accepting user input with a secret phrase and applying first level watermark (par 0035, 0049), Gaidar further disclosed the function may be implemented as a web browser plug-in; Furthermore, Gaidar disclosed in par 0084 that Server DRM engine “use similar or corresponding operations to manage uploads and downloads from the perspective of server platform”, which clearly indicates similar functions are provided via the web server (i.e., as a web service), as Gaidar clearly disclosed the server DRM engine in Fig. 1, ref#112 “Web Server” providing the functions. 

In response to Applicant’s argument that “Gaidar does not disclose that server DRM engine 120 is involved in upload manager 42 adding the secret phrase to the content. Gaidar introduces server DRM engine 120 (Gaidar, paragraph 0025), and discloses that server DRM engine 120 may determine if a DRM blockchain contains a shadow image or determine whether copyright policy settings in an old shadow image allow for old content to be downloaded (Gaidar, paragraph 0081)”, the examiner finds that Gaidar disclosed the server DRM engine includes upload manager functions in at least Fig. 1, ref#122, also in par 0025, “The software that server platform 110 executes may include a web server 112 with a server DRM engine 120. Server DRM engine 120 may include an upload manager 122 and a download manager 124. Upload manager 122 may facilitate copyright protection for content uploaded to server platform 110 from other devices, and download manager 124 may facilitate copyright protection for content downloaded from server platform 110 to other devices. Firewall host 60 may execute digital rights enforcer 62 in a TEE, server platform 110 may execute server DRM engine 120 in a TEE, and miner 80 may execute rights mining software 84 in a TEE. As described in greater detail below, client DRM engine 40, server DRM engine 120, digital rights enforcer 62, and rights mining software 84 enable the respective platforms within blockchain system 10 to manage attributes of digital content that are relevant to copyright protection.”

In response to Applicant arguments with respect to the amended limitation (pages 16-17), the examiner finds the proposed amendment does not overcome the cited prior art: as noted in the rejection of claim 1, Gaidar disclosed a content may be provided by multiple authors and a second secret watermark is generated based on authentication information provided by the second author (Gaidar, par 0132, “the digital content item a first secret watermark based on authentication information provided by the first author and a second secret watermark based on authentication information provided by the second author”); it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to modify the system of Gaidar to incorporate the same watermarking scheme for additional authors of content, in order to accommodate content involving multiple authors; Gaidar further disclosed in at least par 0051 that uploading / downloading content being implemented via DRM blockchain (“upload manager 42 may create a content identifier (see FIG. 4) to uniquely identify the new content item, and upload manager 42 may include that content identifier as part of the shadow image. Subsequently, when a client platform downloads the new content, the download manager in that client platform may use the content identifier to find the shadow image for the new content in DRM blockchain 82”), an upload by a second user corresponds to the process of sending a call to a smart contract in a blockchain network in applying the second level fragile watermark.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 23 recites the limitation "the public/secret key" in line 3.  There is insufficient antecedent basis for this limitation in the claim. Claim 23 further recites the limitation "the encryption information" in line 4.  There is insufficient antecedent basis for this limitation in the claim. Claim 23 further recites the limitation "the permitting the client device to display" in line 5.  There is insufficient antecedent basis for this limitation in the claim. For the following rejection, this claim is broadly interpreted as decrypting second level fragile watermarked artifact.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6-9, 11-12, 14-15, 17, 19-20 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over US PG-PUB No. 2018/0068091 A1 to Gaidar et al. (hereinafter Gaidar) in view of US PG-PUB No. 2002/0188841 A1 to Jones et al. (hereinafter Jones).
As per claim 1, Gaidar disclosed a method, comprising: 
receiving, by a computer device, an artifact and a first token with a check-in request (Gaidar, par 0035, “An upload manager in the client DRM engine may then determine whether client platform 70 is trying to upload the new content to a remote data processing system, as shown at block 320.”, the upload request corresponds to a check-in request, the content to be uploaded corresponds to the claimed artifact; par 0049, “the upload manager may also obtain a secret phrase from the user, to serve as evidence that the user was the author of the content. For instance, the upload manager may prompt the user to enter a phrase that contains intentional spelling mistakes, to serve as authentication evidence of something only the author would know. Accordingly, the phrase may be considered authentication information.”, the secret phrase from user that serve as authentication information corresponds to the claimed token); 
applying, by the computer device, a first level watermark to the artifact, wherein the first level watermark includes ownership information from the first token (Gaidar, par 0049, “As shown at block 328, the upload manager may then add the secret phrase as an invisible part of the content. The invisible secret phrase may also be referred to as a "secret watermark" or as an "invisible watermark."”); 
receiving, by the computer device, a check-out request (Gaidar, par 0059, “a second user at client platform 20 may subsequently obtain the content that was created by the first user, and the second user may modify that content”); 
transmitting, by the computer device, the watermarked copy of the artifact to a client device  (Gaidar, par 0059, “a second user at client platform 20 may subsequently obtain the content that was created by the first user, and the second user may modify that content”);
Gaidar does not explicitly disclose receiving a token with the check-out request, however, in an analogous art in digital asset management, Jones disclosed the concept of implementing usage rules that allows content to be provided to only authenticated user (Jones, par 0053, “...the metadata for a content item stores usage rules that govern where the metadata and content file is allowed to be shared (e.g., to a particular authenticated user, to a particular authenticated machine, etc.). This authentication scheme is implemented by requiring the user who wants access to the content or its metadata to supply authentication data, such as a particular computer address, password, etc.”); it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to modify the system of Gaidar to incorporate the concept of requiring user who wants access to content to supply authentication data as disclosed by Jones, such modification would provide increased system security by allowing sharing of content to authenticated entity as disclosed by Jones (Jones, par 0053);
Gaidar in view of Jones further disclosed: wherein the applying the first level fragile watermark to the artifact comprises: sending a call to a web service, wherein the call includes the artifact and the first token; and receiving the first level fragile watermarked artifact from the web service in response to the call (Gaidar, par 0022, “client DRM engine 40 is part of a web browser 30. For instance, client DRM engine 40 may be a plug-in component of web browser 30, and DRM engine 40 may include an upload manager 42 and a download manager 44”);
Gaidar does not disclose the watermark being fragile watermark, however, Jones disclosed fragile watermarking may be implemented (Jones, par 0068, “fragile watermarking may also be utilized to even further enhance security of a package”); it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to modify the system of Gaidar implement fragile watermarking as disclosed by Jones, in order to further enhance security of content distribution as suggested by Jones  (Jones, par 0068, “fragile watermarking may also be utilized to even further enhance security of a package”);
Gaidar does not explicitly disclose “applying, by the computer device, a second level fragile watermark to a copy of the first level fragile watermarked artifact, thereby generating a second level fragile watermarked artifact, wherein the second level fragile watermark includes authentication information from the second token”; however, Gaidar disclosed in a different embodiment that a content may be provided by multiple authors and a second secret watermark is generated based on authentication information provided by the second author (Gaidar, par 0132, “the digital content item a first secret watermark based on authentication information provided by the first author and a second secret watermark based on authentication information provided by the second author”); therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to modify the system of Gaidar to incorporate the same watermarking scheme for additional authors of content, in order to accommodate content involving multiple authors;
Further, Jones also disclosed applying, by the computer device, a second level fragile watermark to a copy of the first level fragile watermarked artifact, thereby generating a second level fragile watermarked artifact, wherein the second level fragile watermark includes authentication information from the second token (Jones, par 0060-0061, in addition to first watermark created during registration by content creator as disclosed by par 0057-0058, when the embedded media content is packaged, “The physical package 250 is also encoded, e.g., digitally watermarked.”, further par 0064, “...the video content includes at least a first watermark, and the package itself includes at least a second watermark. The broadcaster 260, in order to register the content and/or enable viewer access to enhanced content index database 230, presents the watermarked package to a compliant reading device (e.g., a device that is capable of reading the second watermark). The package identifier is extracted from the second watermark and conveyed to the registration authority 220, preferably along with a user, broadcaster or network ID. Upon receipt, the registration authority 220 permits access of the distributor 260 (or its viewer network) to the enhanced data stored in database 230. (The authority 220 or database 230 can log that a particular distributor or network has registered the package watermark. Then when a database query is received for the enhanced content, e.g., via a media content identifier with the distributor or network ID, the distributor or network ID is checked to determine whether registration has occurred. If so, database access is permitted.). A digital or other reproduction of the video content, without the watermarked package itself, will not allow access to the enhanced or interactive content”); it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to modify the system of Gaidar to also incorporate the second level watermarking as disclosed by Jones, in order to enforce content usage policy as suggested by Jones (Jones, par 0064, “A digital or other reproduction of the video content, without the watermarked package itself, will not allow access to the enhanced or interactive content”);
Gaidar-Jones further disclosed wherein the applying the second level fragile watermark to the copy of the artifact comprises: sending a call to a smart contract in a blockchain network, wherein the call includes the second token; and receiving the second level fragile watermarked copy of the artifact from the smart contract in response to the call (Gaidar, par 0013-0014, transaction recorded in blockchain, par 0132, “the digital content item a first secret watermark based on authentication information provided by the first author and a second secret watermark based on authentication information provided by the second author”, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to modify the system of Gaidar to incorporate the same watermarking scheme for additional authors of content, in order to accommodate content involving multiple authors; further par 0051, 0055, uploading / downloading content being implemented via DRM blockchain (“upload manager 42 may create a content identifier (see FIG. 4) to uniquely identify the new content item, and upload manager 42 may include that content identifier as part of the shadow image. Subsequently, when a client platform downloads the new content, the download manager in that client platform may use the content identifier to find the shadow image for the new content in DRM blockchain 82”, an upload by a second user corresponds to the process of sending a call to a smart contract in a blockchain network in applying the second level fragile watermark). 
As per claim 4, Gaidar-Jones disclosed the method of claim 1, wherein: the artifact is digital media; and the first level fragile watermark is imperceptible to a human user viewing the digital media (Gaidar, par 0049, “invisible watermark”).

As per claim 6, Gaidar-Jones disclosed the method of claim 5, wherein the smart contract records the check-out request in a blockchain transaction log (Gaidar, par 0013-0014, transaction recorded in blockchain, par 0051, 0055, uploading / downloading content via DRM blockchain).

As per claim 7, Gaidar-Jones disclosed the method of claim 1, wherein: the second level fragile watermark permits the client device to display the artifact when the client device has a credential that satisfies the authentication information in the second level fragile watermark; and the second level fragile watermark prevents the client device from displaying the artifact when the client device does not have a credential that satisfies the authentication information in the second level fragile watermark (Jones, par 0065-66, “The package watermark is initially read and information contained therein enables (e.g., decodes, unscrambles, etc.) the content or the content watermark. In a case where the package watermark identifier provides access to the content watermark, once obtained, the content watermark can then be used to unlock or unscramble the media content.... The compliant device may even query the registration authority 220 or other database to determine if the watermarks coincide. The device operates to play the content only if the watermarks coincide”, the process of query the registration authority 220 to determine if the watermarks coincide is equivalent to determine whether client device has a credential that satisfies the authentication information in the watermark; the reasons of obviousness have been noted in the rejection of claim 1 above and applicable herein).

As per claim 8, Gaidar-Jones disclosed the method of claim 1, wherein the steps of claim 1 are performed by a blockchain application program interface system situated between the client device and a digital rights management blockchain network that logs the check-in request, logs the check-out request, and stores the first level fragile watermarked artifact (Gaidar, par 0013-0014, transaction recorded in blockchain, par 0051, 0055, uploading / downloading content via DRM blockchain).

As per claim 9, Gaidar-Jones disclosed the method of claim 8, wherein the first level fragile watermarked artifact remains in storage in the digital rights management blockchain network while the second level fragile watermarked copy of the artifact is transmitted to the client device (Jones, par 64, the package watermark (second watermark) is embedded by distributor for content distribution).

As per claim 11, Gaidar-Jones disclosed the method of claim 1, wherein the computer device includes software provided as a service in a cloud environment (Gaidar, par 0017, “...the shadow image for each piece of content is stored in a DRM blockchain that may be accessible via the Internet, for instance via a cloud server”).

Claims 12 and 14-15 recite substantially the same limitations as claims 9 and 6-7, respectively, in the form of computer program product implementing the corresponding method, therefore, they are rejected under the same rationale.

Claims 17 and 19-20 recite substantially the same limitations as claims 9 and 6-7, respectively, in the form of a system implementing the corresponding method, therefore, they are rejected under the same rationale.

As per claim 23, Gaidar-Jones disclosed the method of claim 1, wherein sending the call to the web service comprises communicating with a server of the web service via network communication (Gaidar, Fig. 1, ref#112, “Web Server”, par 0084, Server DRM engine “use similar or corresponding operations to manage uploads and downloads from the perspective of server platform”).

As per claim 24, Gaidar-Jones disclosed the method of claim 8, further comprising: attempting to decrypt the second level fragile watermarked artifact; and determining decryption to be successful if the public/secret key possessed by the client application satisfies the encryption information in the second level fragile watermarked artifact, wherein the permitting the client device to display the second level fragile watermarked artifact is in response to determining the decryption to be successful (Jones, par 0065-66, “The package watermark is initially read and information contained therein enables (e.g., decodes, unscrambles, etc.) the content or the content watermark. In a case where the package watermark identifier provides access to the content watermark, once obtained, the content watermark can then be used to unlock or unscramble the media content.... The compliant device may even query the registration authority 220 or other database to determine if the watermarks coincide. The device operates to play the content only if the watermarks coincide”, the process of query the registration authority 220 to determine if the watermarks coincide is equivalent to determine whether client device has a credential that satisfies the authentication information in the watermark; the reasons of obviousness have been noted in the rejection of claim 1 above and applicable herein).

Claims 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Gaidar in view of Jones as applied to claim 1 above, and further in view of US PG-PUB No. 2018/0276626 A1 Laiben (hereinafter Laiben).
As per claim 10, Gaidar-Jones disclosed the method of claim 1; Gaidar does not disclose the first token is a json web token (JWT) of a user performing the check-in request; and the second token is a JWT of a user performing the check-out request; however, in an analogous art in network security, Laiben disclosed implementing json web token (JWT) for client authenticating (Laiben, par 0117, “The server 203 may also authenticate the client software 401, such as by simply maintaining an open network session (e.g., a TCP session) or sending 405 an access token (preferably encrypted), such as a JSON Web Token ("JWT") [RFC 7519.] or another secured token or cookie as would be known to a person of ordinary skill, to the client 207, 401”); it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to modify the system of Gaidar to implement the authentication using access token such as JWT as disclosed by Laiben, in order to ensure secure data exchange between blockchain and external systems.

Claim 16 recite substantially the same limitations as claim 10, in the form of computer program product implementing the corresponding method, therefore, it is rejected under the same rationale.

Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Gaidar in view of Jones as applied to claim 1 above, and further in view of US PG-PUB No. 2017/0195332 A1 to Wu et al. (hereinafter Wu).
As per claim 21, Gaidar-Jones disclosed the method of claim 1, wherein: the computer device receives the check-in request from a first client device; and the computer device receives the check-out request from a second client device that is different than the first client device (Gaidar, “a first user with video content embodied in a video file on a first client platform may upload that file to a server platform of a content sharing service such as YouTube. The server platform and the first client platform may each store the video in a file, as structured content. However, a second user at a second client platform may view the video content by streaming it from the server platform”);
Gaidar further disclosed the computer device includes software provided as a service in a cloud environment (Gaidar, par 0017, “...the shadow image for each piece of content is stored in a DRM blockchain that may be accessible via the Internet, for instance via a cloud server”), but does not explicitly disclose the computer device comprises a node at an edge of the cloud computing environment; however, in an analogous art in network communications, Wu disclosed the concept of implementing edge manager in a cloud environment for processing requests from client devices (Wu, claim 1, also par 0087, edge manager device for handling requests from devices); it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to modify the system of Gaidar to further incorporate the concept of implementing edge manager device as disclosed by Wu, such implementation has the advantage of load balancing as suggested by Wu (Wu, par 0087).  

As per claim 22, Gaidar-Jones-Wu disclosed the method of claim 21, wherein the authentication information includes an encryption key that is based on data of the second token, such that the authentication information restricts the second level fragile watermarked copy of the artifact to being viewed only by a device that has a credential that satisfies the authentication information (Jones, par 0065, “In another embodiment, both IDs (i.e., package and content) are required to access the media content. In this case, however, the package ID provides a key (e.g., encryption key or watermark orientation/location or decoding key) to read the content or to access the content watermark identifier.”, the reasons of obviousness have been noted in the rejection of claim 1 above and applicable herein).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linglan Edwards whose telephone number is (571)270-5440. The examiner can normally be reached 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok B Patel can be reached on 5712723972. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LINGLAN EDWARDS/Primary Examiner, Art Unit 2491